
	

115 SRES 556 IS: Reaffirming the commitment of the United States to hold the Ortega regime accountable for acts of violence and human rights abuses perpetrated against the Nicaraguan people. 
U.S. Senate
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 556
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2018
			Mr. Rubio (for himself, Mr. Menendez, Mr. Cruz, Mr. Nelson, Mr. Perdue, Mr. Kaine, Mr. Durbin, and Mr. Lee) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Reaffirming the commitment of the United States to hold the Ortega regime accountable for acts of
			 violence and human rights abuses perpetrated against the Nicaraguan
			 people. 
	
	
 Whereas, on April 19, 2018, protests began in Managua, Nicaragua, as a result of changes made to the social security system by the Ortega regime that would have raised workers’ contributions and cut retirees’ pensions;
 Whereas Transparency International’s 2017 Corruption Perceptions Index ranks Nicaragua as tied for 151 of 180, the third worst ranking for a country in the Western Hemisphere, after Venezuela and Haiti;
 Whereas numerous media outlets have reported on allegations regarding the involvement of Nicaraguan government officials in corruption, including misappropriating billions of dollars provided to Nicaragua by the Government of Venezuela;
 Whereas, on April 23, 2018, tens of thousands of people—workers, students, farmers, and representatives of the private sectors—demonstrated in Managua demanding an end to the repression, with some calling for the departure of the President of Nicaragua Daniel Ortega;
 Whereas, on April 24, 2018, the United Nations called on the Government of Nicaragua to carry out prompt, thorough, independent and transparent investigations into these deaths, saying a number of the killings may have been unlawful; Whereas, on May 13, 2018, the Catholic Church organized a national dialogue between the protesters and the Government of Nicaragua;
 Whereas, on May 17, 2018, the Executive Secretary of the Inter-American Commission on Human Rights of the Organization of American States, Paulo Abrão, arrived in Nicaragua to investigate the human rights violations that took place during the recent protests;
 Whereas, on May 21, 2018, the Inter-American Commission on Human Rights of the Organization of American States issued a statement that described the excessive use of force by Nicaraguan security forces and armed irregular groups that resulted in dozens of persons killed and hundreds wounded; illegal and arbitrary detentions; practices of torture, cruel, inhuman and degrading treatment; censorship and attacks on the press; and other forms of intimidation;
 Whereas, on May 21, 2018, the Inter-American Commission on Human Rights of the Organization of American States emphatically condemn[ed] the deaths, attacks and arbitrary detentions of students, demonstrators, journalists and other citizens that have occurred in Nicaragua since the beginning of the protests;
 Whereas, on May 23, 2018, Cardinal Leopoldo Brenes declared that talks had been suspended between the Ortega regime, the opposition, and civil society;
 Whereas, on May 29, 2018, Amnesty International released a report entitled Shoot to Kill: Nicaragua’s Strategy to Repress Protest, which documented the lethal use of weapons, specifically noting that gunshots fired by pro-government groups were aimed to kill and targeted specific individuals;
 Whereas, on May 30, 2018, a peaceful Mother's Day protest turned deadly, with an estimated 16 people killed and 88 injured during clashes; Whereas, on June 15, 2018, the National Dialogue resumed, resulting in a ceasefire agreement;
 Whereas, the next day, on June 16, 2018, armed irregular groups killed 6 members of a family in an arson attack against their home and business;
 Whereas, on June 18, 2018, the Department of State released a statement that affirmed, The United States condemns the ongoing government-sponsored violence and intimidation campaign in Nicaragua … We urge immediate and full implementation of the June 15 National Dialogue agreement on human rights.;
 Whereas the June 2018 statement released by the Department of State stated, We note the widespread call among Nicaraguans for early elections. The United States believes early elections represent a constructive way forward.; and
 Whereas, as of June 18, 2018, there were at least 178 deaths and more than 1,000 people injured as a result of the protests, according to data from the Centro Nic­a­ra­gu­ense de Derechos Humanos (Nicaraguan Center for Human Rights, or Cenidh): Now, therefore, be it
		
	
 That the Senate— (1)condemns the violence perpetrated against the citizens of Nicaragua by the Ortega regime and affiliated armed irregular groups;
 (2)calls on the Government of Nicaragua to end the repressive practices of its security forces and enact constitutional and legal reforms to better protect its citizens;
 (3)supports efforts by the Inter-American Commission on Human Rights of the Organization of American States to conduct a credible, independent investigation into the killing of at least 178 protestors;
 (4)encourages the Government of Nicaragua to commit to negotiations with representatives of the Catholic Church, civil society, student movement, private sector, and political opposition to bring about an end to the current political crisis, which should include a commitment to hold early elections that meet democratic standards and include international observation;
 (5)urges the international community to denounce the human rights abuses and violence perpetrated against the Nicaraguan people by the Ortega regime; and
 (6)calls on the President of the United States to exercise the authorities included in the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) to impose sanctions with respect to any person who—
 (A)is responsible for extrajudicial killings, torture, or other gross violations of human rights in Nicaragua; or
 (B)is responsible for or complicit in ordering, controlling, or otherwise directing acts of significant corruption in Nicaragua.
